UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted September 25, 2006*
                           Decided September 25, 2006

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1455

JESUS MAR GARCIA,                               Appeal from the United States District
    Petitioner-Appellant,                       Court for the Western District of
                                                Wisconsin.
      v.
                                                No. 05-C-611-C
RICARDO MARTINEZ,
     Respondent-Appellee.                       Barbara B. Crabb,
                                                Chief Judge.

                                     ORDER

       Federal prisoner Jesus Mar Garcia lost 41 days of good-time credit after the
Bureau of Prisons (“BOP”) found that he possessed cocaine. Garcia petitioned for a
writ of habeas corpus, see 28 U.S.C. § 2241, claiming that the BOP lacked
evidentiary support for its finding and thus denied him due process by revoking his
good time. The district court dismissed the petition, and we affirm.

      At all relevant times, Garcia was incarcerated at a federal prison in Milan,
Michigan. He was charged with possession and use of narcotics after guards
discovered cocaine hidden in his cell. A disciplinary hearing officer concluded that


      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-1455                                                                     Page 2


Garcia and not his cellmate possessed the cocaine, and issued a report detailing the
evidence supporting the finding of guilt. This evidence included written reports
from guards describing how they found cocaine hidden in two places in Garcia’s cell
and how Garcia had access to those places, a toxicology report confirming that the
substance taken from Garcia’s cell was cocaine, and drug tests showing that Garcia
tested positive for cocaine shortly after the cocaine was confiscated from his cell.

       After exhausting his administrative remedies, Garcia filed the § 2241 petition
underlying this appeal. He argued that the hearing evidence failed to establish that
the white powder taken from his cell was the same substance that tested positive
for cocaine, or that it was his cocaine. The district court found the chain of custody
between the seized and tested powder to be adequate and also concluded that the
hearing evidence supported the finding of guilt. On appeal, Garcia makes no
mention of his chain-of-custody argument, and so it is waived. See Hentosh v.
Herman M. Finch Univ. Of Health Scis./The Chi. Med. Sch., 167 F.3d 1170, 1173
(7th Cir. 1999). He also contends for the first time on appeal that the hearing
officer never gave him a written statement of the evidence the officer relied upon.
We do not evaluate arguments made for the first time on appeal, and so this
contention is also waived. See Drake v. Clark, 14 F.3d 351, 355 (7th Cir. 1994).
What remains is Garcia’s argument that “some evidence” does not support the
hearing officer’s finding of guilt. See Superintendent, Mass. Corr. Ins., Walpole v.
Hill, 472 U.S. 445, 455 (1985); Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003).

       Federal prisoners have a protected liberty interest in earned good-time
credits, and prison officials must afford the minimum requirements of due process
before revoking those credits. See Montgomery v. Anderson, 262 F.3d 641, 644-45
(7th Cir. 2001). Due process requires, among other guarantees, the presence of
“some evidence” in the disciplinary hearing record to support the outcome. Hill, 472
U.S. at 455; Piggie, 344 F.3d at 677. The some evidence standard is “lenient,” and
simply requires enough evidence to demonstrate that the disciplinary decision was
not arbitrary. Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 1999).

       Garcia argues that the hearing evidence supports an inference that he was
simply a drug user and his cellmate a supplier, and that his positive test result is
insufficient to support a finding of guilt on the possession charge. Due process,
however, “does not require evidence that logically precludes any conclusion but the
one reached by the disciplinary board.” Hill, 472 U.S. at 457. The evidence
described in the hearing officer’s report, especially the positive test result combined
with the evidence that Garcia had access to the areas of the cell where the cocaine
was found, adequately points to “some evidence” that Garcia possessed cocaine. See
Webb, 224 F.3d at 651 (noting that even flawed evidence considered in combination
can constitute “some evidence”); United States v. Trotter, 270 F.3d 1150, 1153 (7th
No. 06-1455                                                                    Page 3


Cir. 2001) (stating that positive drug test supports inference of drug possession
under the more-exacting preponderance standard).

                                                                         AFFIRMED.